Citation Nr: 0523362	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for Post-
Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in January 2004, and a 
substantive appeal was received in February 2004.  

The veteran requested a hearing to be conducted by a Veterans 
Law Judge in February 2004.  In a March 2005 statement, the 
veteran's representative indicated that he no longer desired 
a hearing.  In a separate statement that was received in 
August 2005, the veteran again indicated that he did not 
desire a hearing.  

The issue of entitlement to service connection for PTSD under 
a merits analysis is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if any action is required on his part.


FINDINGS OF FACT

1.  In June 1997, the RO denied service connection for PTSD; 
the veteran was informed of his procedural and appellate 
rights, but he did not file a timely notice of disagreement.  

2.  In February 2002, the veteran requested that his claim of 
entitlement to service connection for PTSD be reopened.  

3.  Certain evidence received since the June 1997 rating 
decision, considered alone or together with all of the 
evidence, both old and new, raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for PTSD.




CONCLUSIONS OF LAW

1.  A June 1997 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  Certain evidence received since the April 1997 rating 
decision is new and material, and the veteran's claim of 
entitlement to service connection for PTSD has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The RO originally denied the appellant's claim of entitlement 
to service connection for PTSD in June 1997.  The veteran was 
informed of his procedural and appellate rights the same 
month.  He did not initiate an appeal of the June 1997 
decision by filing a notice of disagreement, and that 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.1103.  However, under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is received.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001. Id.  As 
the veteran in this case filed an application to reopen a 
claim for service connection for PTSD in February  2002, the 
revised version of 3.156 is applicable in this appeal.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is  
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

Analysis

In April 1997, the veteran submitted a claim of entitlement 
to service connection for PTSD and the claim was denied in 
June 1997.  The evidence of record at the time of the June 
1997 rating decision consisted of the veteran's service 
medical records which were silent as to complaints of, 
diagnosis of, or treatment for any mental disorders and a 
copy of the veteran's report of discharge from active duty 
service.  The service discharge report indicated that the 
veteran served for a period of time in the Republic of Viet 
Nam.  The RO denied the veteran's claim as there was no 
confirmed diagnosis of PTSD nor was there any evidence of 
record indicating that a stressful experience occurred during 
the veteran's active duty service.  The veteran was informed 
of the June 1997 decision the same month; he did not appeal 
the decision which became final in June 1998.  

In February 2002, the veteran submitted another claim of 
entitlement to service connection for PTSD.  The evidence 
added to the record subsequent to the June 1997 rating 
decision which denied service connection for PTSD consists of 
VA outpatient treatment records, reports of VA examinations 
and statements from the veteran.  The VA outpatient treatment 
records evidence diagnoses of PTSD and major depressive 
disorder as well as polysubstance abuse.  They also include 
references to stressors the veteran's reported he experienced 
in Viet Nam including being subjected to an enemy attack the 
first day he was in Viet Nam.  The report of a July 2004 VA 
examination included a diagnosis of PTSD which the examiner 
opined was due to the veteran's combat experiences in Viet 
Nam.  The veteran reported that he was subject to an enemy 
attack the first day he was assigned to a unit in Viet Nam.  
He reported that he fired on the enemy and also witnessed 
buddies of his being killed.  He also reported that he was 
continuously fired upon while performing roadwork as an 
engineer.  The veteran also submitted stressor statements 
which included additional evidence pertaining to his reported 
Viet Nam stressors.  The Board finds this evidence is new and 
material as it was not of record at the time of the June 1997 
rating decision which denied service connection and, when 
viewed with all the evidence of record, raises a reasonable 
possibility of substantiating the PTSD claim.  The claim has 
therefore been reopened.

Prior to a de novo review of the issue of entitlement to 
service connection for PTSD, the Board finds that additional 
evidentiary development must be accomplished.  That 
development is addressed in the remand portion of this 
decision.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002); Huston 
v. Principi, 17 Vet. App. 195, 202 (2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  However, with regard to the reopening of 
the claim of entitlement to service connection for PTSD, the 
Board need not consider the question of VCAA compliance since 
there is no detriment to the veteran in light of the 
reopening of the claim and remand directed by this decision.  
Deficiencies in VCAA notification (if any), can be addressed 
by the RO while the issue on appeal is back before it as a 
result of this remand.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  The 
appeal is granted to this extent, subject to the provisions 
set forth in the following remand section of this decision.

REMAND

The veteran has been diagnosed with PTSD which he attributes 
to stressful events which occurred during his active duty 
service in Viet Nam.  He has submitted statements laying out 
specifics regarding these stressor events.  No attempt has 
been made to verify the claimed stressors.  An attempt should 
be made to verify the reported stressors based on all the 
information of record.  

Accordingly, the issue of entitlement to service connection 
for PTSD is remanded for he following actions:

1.  The veteran must be asked to provide 
any additional evidence information he 
has regarding his claimed in-service 
stressors.  The veteran should provide 
specific information regarding the 
stressor event(s) he alleges occurred in 
service including the specific dates of 
the incidents (within a 60 day period), 
locations, unit numbers, and the names of 
others involved.  

2.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and the veteran's 
statements regarding stressors.  This 
summary, all stressor statements, DD 
Forms 214 and the veteran's service 
personnel records, along with any other 
supporting documents, should be submitted 
to the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), at 
7798 Cissna Road, Springfield, Virginia 
22150, for verification.  Any additional 
development recommended by that office 
should be accomplished by the RO.

3.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service.  

4.  If, and only if, confirmed stressors 
are found to exist, the veteran should be 
afforded a VA psychiatric examination in 
order to determine whether he has PTSD 
and, if so, whether it is related to a 
verified inservice stressor.  The 
examiner should be clearly advised of the 
details of any verified inservice 
stressor(s).  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished. 

5.  Thereafter the RO should review the 
claims file and determine if service 
connection for PTSD is warranted. If the 
benefit sought remains denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case (SSOC).  After the 
veteran is afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


